DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2021 has been entered.

Status of Claims
Claim 1-2, 4-6, 14-16, and 18-20 are pending and under examination.
Claims 3, 7-13, and 17 have been canceled.

Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to DE 1020171092633, filed 04/28/2017, is acknowledged.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Amendment
Applicant(s) amended drawings received on 06/02/2021 have overcome the drawing objections set forth in the Final Rejection mailed on 01/06/2021.  Accordingly, the previous drawing objections are withdrawn.
The amendments to the claims received on 06/07/2021 have overcome the specification objections previously set forth.  Therefore, the previous specification objections are withdraw. 
Applicants amendments to the claims received have overcome each and every 112(a) rejection previously set forth in the Final Rejection. However, based on the claim amendments, new 112(a) rejections have been set forth.
Applicants amendments to the claims received have overcome each and every 112(b) rejection previously set forth in the Final Rejection. However, based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 06/07/2021, the previous prior art rejection based on Jelinski has been withdrawn and a new prior art rejection is set forth (see below).

Drawings
No objections to the drawings are made. 

Specification
No objections to the specification are made. 

Claim Objections
No objections to the claims are made. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6, and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 has been amended to recite “wherein when the electromagnet is not in the actuated state and further when the inner door closure of the inner door is released, the inner door does not open when the outer door opens”.  Support for the inner door not opening when the outer door opens in a state where the inner door closure is released and the electromagnet is not in the activated state was not found in the specification.  A review of Applicant(s) instant specification states in para. [0009] “A laboratory cabinet of such a design makes it possible for the user to release the inner door even before the outer door is opened, and means that when the outer door is opened, the inner door is already opened, so that the additional handle, with which the inner door must be separately opened after opening the outer door is opened can be omitted”, para. [0057] “The laboratory cabinet 10 has a second means 40 which are designed such that upon opening the outer door 14, the inner door 18 likewise opens”, para. [0060] “The holding force of the electromagnet 36 in this case is especially greater than the holding force of the permanent magnet closure 26, so that upon opening the outer door 14, the inner door closure 20 will also release and open.  In this case the first means 30 designed in this manner as an electromagnet 36 also simultaneously form the second means 40, which cause the inner door 18 also to open upon opening the outer door 14”, para. [0063] “At the same time, the first means 30 configured in this way also form the second means 40, since the inner door 18 likewise opens when the outer door 14 is opened”, and finally, para. [0072] “However, the first means 30 also simultaneously form the second means 40, which are designed such that upon opening the outer door 14 the inner door 18 likewise opens”.  Accordingly, support for the amended limitation was not found in the specification since the specification explicitly recites that the device is configured such that activation of the electromagnet will release and open the inner door, and no support for releasing the inner door without the electrically actuatable device being in an actuated state such that the inner door does not open when the outer door opens was found.  In other words, the specification provides support for the electromagnet to release and open the inner door closure when the electromagnet is in the activated state.  However, if the electromagnet is not in the actuated state, then the inner door closure cannot be released.  Therefore the amended claim language includes a negative limitation that requires the release of the inner door closure while the electromagnet is not in the actuated state.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 

Claim 1 lines 20-21 recites “when the electromagnet is not in the actuated state and further when the inner door closure of the inner door is released, the inner door does not open when the outer door opens”.  Claim 1 lines 7-8 previously required “an electrically actuatable device, wherein when the outer door is closed, the electrically actuatable device is operable for releasing the inner door closure of the inner door”.  Still further, claim 1 lines 11-15 recite “the electrically actuatable device is an electromagnet … wherein when the electromagnet is in an actuated state … generates a holding force greater than a closing force of the mechanical closure”.  It is unclear how the inner door closure is capable of being released when the electromagnet is not in the actuated state since the electrically actuatable device is operable for releasing the inner door closure, and only generates a holding force greater than a closing force of the mechanical closure when the electrically actuatable device is actuated.  In other words, claim 1 lines 7-8 and 11-15 require an electromagnet in an activated state to release the inner door closure by generating a holding force greater than a closing force of the mechanical closure.  However, claim 1 lines 20-21 require the inner door closure (i.e. mechanical closure) be released in a state where the electromagnet is not actuated and it is unclear how both conditions can be met. 
Claims 2, 4-6, and 14-16 are also rejected by virtue of their dependency from claim 1.

Claim 14 refers to “the inner door closure can be manually unlatched”.  Claim 14 is dependent from claim 1.  Claim 1 line 6 refers to “the inner door closure is a mechanical closure”.  However, a mechanical closure does not necessarily require a latch and it is unclear if the inner door closure requires a latching mechanism, indicated by claim 14, or if the inner door closure can comprise any mechanical closure, indicated by claim 1.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by translation of Shiqiang et al. (Translation of CN 105698472A; Pub. Date: Jun. 22, 2016 – hereinafter “Shiqiang”).

Regarding claim 1, Shiqiang discloses a laboratory cabinet (Shiqiang; [7, 47]), comprising: 
a housing (Shiqiang; fig. 1, #1, [23]); 
an outer door (Shiqiang; fig. 1, #5, [23]) with an outer door closure (Shiqiang discloses a closure structure configured between the outer door and the inner door; See figs. 4 & 5 below); 
an inner chamber (Shiqiang discloses the invention provides a cabinet; [47]); 
an inner door (Shiqiang; fig. 1, #2, [23]) with an inner door closure, wherein the inner door closes the inner chamber and the inner door closure is a mechanical closure (Shiqiang discloses 

    PNG
    media_image1.png
    684
    691
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    685
    731
    media_image2.png
    Greyscale

an electrically actuatable device (Shiqiang; fig. 2, #45, [24]), wherein when the outer door is closed, the electrically actuatable device is operable for releasing the inner door closure of the inner door (Shiqiang discloses an electromagnet 45 that, when energized, generates a magnetic force that couples the electromagnet 45 to an assisting top plate 33 via a through-hole in the power assisted fixing seat 34, thereby allowing extending handle 42 to open the inner door 2 and the outer door 5 together when the handle 42 is pulled; [25, 28-29, 46]); 
wherein the electrically actuatable device is an electromagnet (Shiqiang; fig. 2, #45, [24]) disposed on either the outer door or the inner door (Shiqiang discloses the electromagnet is disposed in a locking fixing seat 41 which forms a second packaging space [33].  Figure 4 discloses the second packaging space disposed on the outer door 5), 
wherein when the electromagnet is in an actuated state, the electromagnet cooperates with the other door of the outer door or the inner door or a magnetizable element disposed on the other door of the outer door or the inner door, and generates a holding force greater than a closing force of the mechanical closure (Shiqiang discloses when the electromagnet 45 is energized it 
wherein when the electromagnet is in the actuated state, the electromagnet cooperates with the other door of the outer door or the inner door or the magnetizable element disposed on the other door of the outer door or the inner door such that when the outer door opens, the inner door likewise opens (Shiqiang discloses when the electromagnet 45 is energized it generates a magnetic force that forms a rigid connection between the electromagnet 45 and the assisting top plate 33, thereby allowing extending handle 42 to open the inner door 2 and the outer door 5 together when the handle 42 is pulled by abutting the assisting top plate 33 against the housing 1; [10, 25, 28-29, 46]), and 
wherein when the electromagnet is not in the actuated state and further when the inner door closure of the inner door is released, the inner door does not open when the outer door opens (As best understood, Shiqiang discloses when the electromagnet 45 is de-energized, the electromagnet is separated from the assisting top plate 33 and the outer door 5 can be opened [11, 26, 46]).

Regarding claim 4, Shiqiang discloses the laboratory cabinet according to claim 1 above, wherein the actuated state the electromagnet releases the mechanical closure (Shiqiang discloses when the electromagnet 45 is energized it generates a magnetic force that forms a rigid connection between the electromagnet 45 and the assisting top plate 33, thereby allowing extending handle 42 to open the inner door 2 and the outer door 5 together when the handle 42 is pulled by abutting the assisting top plate 33 against the housing 1; [10, 25, 28-29, 46].  

Regarding claim 5, Shiqiang discloses the laboratory cabinet according to claim 4 above, wherein the electromagnet in the actuated state releases the mechanical closure by moving an element of the mechanical closure (Shiqiang discloses when the electromagnet 45 is energized it generates a magnetic force that forms a rigid connection between the electromagnet 45 and the assisting top plate 33, thereby allowing extending handle 42 to open the inner door 2 and the outer door 5 together when the handle 42 is pulled by abutting the assisting top plate 33 against the housing 1; [10, 25, 28-29, 46].  Therefore, in the actuated state the electromagnet 45 releases the mechanical closure by abutting against the housing 1 and physically separating the mechanical closure from the housing 1, thereby moving the mechanical closure).

Regarding claim 14, Shiqiang discloses the laboratory cabinet according to claim 1 above, wherein the inner door closure can be manually unlatched when the outer door is open (As best understood, Shiqiang discloses that the outer door 5 may be opened independently of the inner door 2 [11, 26, 46], and that applying a force between the inner door closure and the housing will separate the inner door 2 from the housing 1 [10, 25, 46].  Therefore, the inner door closure is capable of being manually “unlatched” when the outer door is open by merely applying sufficient force between the inner door 2 and the housing 1).  

Regarding claim 18, Shiqiang discloses a laboratory cabinet (Shiqiang; [7, 47]), comprising:  58485561;1
a housing (Shiqiang; fig. 1, #1, [23]);
an outer door that closes the housing (Shiqiang; fig. 1, #5, [23]);

an inner chamber (Shiqiang discloses the invention provides a cabinet; [47]); 
an inner door that closes the inner chamber (Shiqiang; fig. 1, #2, [23]); 
an inner door mechanical closure (Shiqiang discloses a mechanical closure structure configured between the inner door and the inner chamber; figs. 1 & 4); 

    PNG
    media_image1.png
    684
    691
    media_image1.png
    Greyscale
 
    PNG
    media_image3.png
    682
    728
    media_image3.png
    Greyscale

an electrically actuatable device (Shiqiang; fig. 2, #45, [24]) that releases the inner door mechanical closure (Shiqiang discloses when the electromagnet 45 is energized it generates a magnetic force that forms a rigid connection between the electromagnet 45 and the assisting top plate 33, thereby allowing extending handle 42 to open the inner door 2 and the outer door 5 together when the handle 42 is pulled by abutting the assisting top plate 33 against the housing 1; [10, 25, 28-29, 46].  Therefore, the electrically actuatable device 45 releases the inner door mechanical closure), 
wherein when the outer door is closed, the electrically actuatable device is operable for releasing the inner door mechanical closure so as to allow the inner door to be opened (Shiqiang discloses when the electromagnet 45 is energized it generates a magnetic force that forms a rigid 
wherein the electrically actuatable device is located between the outer door and the inner door (Shiqiang discloses when the electromagnet is energized, the electrically actuatable device is between the outer door 5 and the inner door 2; fig. 5, #45); 
a follower configured such that when the outer door opens, the inner door opens (Shiqiang discloses when the electromagnet 45 is energized it generates a magnetic force that forms a rigid connection between the electromagnet 45 and the assisting top plate 33, thereby allowing extending handle 42 to open the inner door 2 and the outer door 5 together when the handle 42 is pulled by abutting the assisting top plate 33 against the housing 1; [10, 25, 28-29, 46]); and 
wherein the follower is located between the outer door and the inner door (Shiqiang discloses when the electromagnet is energized, the electrically actuatable device is between the outer door 5 and the inner door 2; fig. 5, #45) 
Note: The Examiner notes that according to Applicant(s) instant specification, see paragraphs [0055, 0057, 0060], the electromagnet forms both the means for releasing the inner door and the follower.  Therefore, Shiqiang discloses each and every limitation of independent claim 18).  

Regarding claim 19, Shiqiang discloses the laboratory cabinet of claim 18 above, wherein the electrically actuatable device is an electromagnet that generates a holding force greater than a closing force of the mechanical closure (Shiqiang discloses when the electromagnet 45 is energized it generates a magnetic force that forms a rigid connection between the electromagnet 45 and the assisting top plate 33, thereby allowing extending handle 42 to open the inner door 2 and the outer door 5 together when the handle 42 is pulled by abutting the assisting top plate 33 against the housing 1; [10, 25, 28-29, 46].  Therefore, the rigid connection between the 

Regarding claim 20, Shiqiang discloses the laboratory cabinet according to claim 1 above, wherein the electromagnet is configured to glide over a surface of either the outer door or the inner door to compensate for different pivot points of the outer door and the inner door (Shiqiang; see figures 4 & 5, #45 – The electromagnet is configured to glide over a surface of both the inner door and outer door).
Note: “to compensate for different pivot points of the outer door and the inner door” relates to function and/or intended use of the electromagnet.  owever, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.  Accordingly, the above phrase does not structurally differentiate over the prior art since Shiqiang discloses the electromagnet glides over a surface of either the outer door or the inner door. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shiqiang and further in view of Tenhundfeld et al. (US Patent No. 6,464,312; Date of Patent: Oct. 15, 2002).

Regarding claim 2, Shiqiang discloses the laboratory cabinet according to claim 1 above, comprising the mechanical closure.


	However, Tenhundfeld teaches the analogous art of a laboratory cabinet (Tenhundfeld; fig. 1, #10, col. 2, line 49) comprising a housing (Tenhundfeld; fig. 1, #12, col. 2 line 51), an inner chamber (Tenhundfeld; fig. 1, #16, col. 2 line 53), a door (Tenhundfeld; fig. 1, #18, col. 2 line 64) with a door closure (Tenhundfeld; figs. 2-3, #28, col. 3 lines 10-12) wherein the door closes the inner chamber (Tenhundfeld; col. 3 lines 5-12) wherein the door closure is a mechanical closure comprising a permanent magnet (Tenhundfeld; fig. 3, #36, #82, col. 4 lines 3-5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the housing and mechanical closure of Shiqiang, with the housing and housing and mechanical closure comprising a permanent magnet, as taught by Tenhundfeld, because Tenhundfelt teaches door closures comprising a permanent magnet closure are well-known and conventional in the art (Tenhundfeld; col. 1 lines 21-29).  One of ordinary skill in the art would have expected modification could have been performed with a reasonable expectation of success since Shiqiang and Tenhundfeld both teach a laboratory cabinet (Tenhundfeld; fig. 1, #10, col. 2, line 49) comprising a housing (Tenhundfeld; fig. 1, #12, col. 2 line 51), an inner chamber (Tenhundfeld; fig. 1, #16, col. 2 line 53), a door (Tenhundfeld; fig. 1, #18, col. 2 line 64) with a door closure (Tenhundfeld; figs. 2-3, #28, col. 3 lines 10-12) wherein the door closes the inner chamber (Tenhundfeld; col. 3 lines 5-12).

Regarding claim 15, Shiqiang discloses the laboratory cabinet according to claim 1 above,
Shiqiang does not disclose a damping element is disposed on the outer door or the inner door, wherein upon a closing movement of the outer door, the damping element comes to rest between the outer door and the inner door.  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the outer door closure of Shiqiang with the door closure of comprising a dampening element, as taught by Tenhundfeld, because Tenhundfeld teaches the dampening element #30, #32 are formed within the gasket member 30; col. 3 lines 12-16, and that gaskets are well-known and conventional in the art for sealing against a portion of a laboratory cabinet (Tenhundfeld; col. 1 lines 21-29).  The modification of the outer door closure of Shiqiang with the door closure comprising a dampening element of Tenhundfeld resulting in the dampening element being disposed on the outer door or the inner door, wherein upon a closing movement of the outer door, the damping element comes to rest between the outer door and the inner door.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Shiqiang and Tenhundfeld both teach a laboratory cabinet (Tenhundfeld; fig. 1, #10, col. 2, line 49) comprising a housing (Tenhundfeld; fig. 1, #12, col. 2 line 51), an inner chamber (Tenhundfeld; fig. 1, #16, col. 2 line 53), a door (Tenhundfeld; fig. 1, #18, col. 2 line 64) with a door closure (Tenhundfeld; figs. 2-3, #28, col. 3 lines 10-12).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shiqiang and further in view of Diaz (Translation of FR 002749343; Pub. Date: Dec. 05, 1997; hereinafter “Diaz” - already of record).

Regarding claim 6, Shiqiang discloses the laboratory cabinet according to claim 4 above, comprising a spring-loaded protuberance, and the electromagnet in the actuated state draws back the protuberance against the spring force (Shiqiang; fig. 2, #31, #32, #34, [28, 29, 30).  
Shiqiang does not disclose the mechanical closure is a snap closure. 
However, Diaz teaches the analogous art of a cabinet (Diaz; fig. 1, #1, p. 2, para. 7) comprising a housing (Diaz; fig. 1, #3, p. 2, para. 7), a door (Diaz; fig. 1, #5, p. 2, para. 7) with a mechanical closure (Diaz; fig. 2, #12, p.3, para. 1), an electromagnet (Diaz; fig. 1, #6, p. 2, para. 7), a spring-loaded protuberance (Diaz; fig. 3, #10, #18, p.3, para. 3) wherein the mechanical closure is a snap closure such that when the electromagnet 6 is in the actuated state (Diaz; fig. 4 p. 3, para. 6), the spring-loaded protuberance 10, 18 is drawn back to release the snap closure (Diaz; fig. 4, p.3, para. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the spring-loaded protuberance and the mechanical closure of Shiqiang with the spring-loaded protuberance and mechanical closure, as taught by Diaz, because Diaz teaches the spring-loaded protuberance and mechanical closure create a means for half-opening the door when the spring-loaded protuberance is drawn back to release the snap closure (Diaz; p. 1 para. 5-6, p.2, para. 1), and the spring-loaded protuberance and mechanical closure can be connected and control which allows opening of the door (Diaz; p. 2, para. 6). One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Shiqiang and Diaz both teach a cabinet (Diaz; fig. 1, #1, p. 2, para. 7) comprising a housing (Diaz; fig. 1, #3, p. 2, para. 7), a door (Diaz; fig. 1, #5, p. 2, para. 7) with a mechanical closure (Diaz; fig. 2, #12, p.3, para. 1), an electromagnet (Diaz; fig. 1, #6, p. 2, para. 7), a spring-loaded protuberance (Diaz; fig. 3, #10, #18, p.3, para. 3).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shiqiang and further in view of Selfridge et al. US Patent No. 4,572,427; Date of Patent: Feb. 25, 1986 – hereinafter “Selfridge”).

Regarding claim 16, Shiqiang discloses the laboratory cabinet according to claim 1 above, comprising the inner door.
Shiqiang does not disclose wherein the inner door is at least partially made of transparent material.  
	However, Selfridge teaches the analogous art of a laboratory cabinet (Selfridge; fig. 1, #10, col. 4 line 27) comprising a housing (Selfridge; col. 4 lines 28-29), an inner chamber (Selfridge; fig. 2, #13, col. 4 line 31), and an inner door (Selfridge; fig. 1, #14, col. 4 lines 35-36) wherein the inner door is at least partially made of a transparent material (Selfridge; col. 4 lines 35-36).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the inner door of Shiqiang to be at least partially made of a transparent material, as taught by Selfridge, because Selfridge teaches the inner door made of a transparent material allows observation through the transparent door without disturbing the chamber atmosphere (Selfridge; col. 6 lines 1-4).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Shiqiang and Selfridge both teach a laboratory cabinet (Selfridge; fig. 1, #10, col. 4 line 27) comprising a housing (Selfridge; col. 4 lines 28-29), an inner chamber (Selfridge; fig. 2, #13, col. 4 line 31), and an inner door (Selfridge; fig. 1, #14, col. 4 lines 35-36).

Response to Amendment
Applicants arguments filed on 06/07/2021 have been fully considered.

Applicant(s) argue on page 6 of their remarks towards the drawing objections set forth in the Final Rejection mailed on 01/06/2020 that the amended drawings have overcome the previously set forth drawing objections.  The Examiner agrees and the previous drawing objections have been withdrawn.

Applicant(s) argue on page 6 of their remarks towards the specification objections set forth in the Final Rejection that the amended claims have overcome the previously set forth specification objections.  The Examiner agrees and the previous specification objections have been withdrawn.

Applicant(s) argue on page 7 of their remarks towards the 112 rejections set forth in the Final Rejection that the claim amendments have overcome both the previously set forth 112(a) and 112(b) rejections.  The Examiner agrees.  However, based on the amended claim language, new 112(a) and 112(b) rejections have been set forth.

Applicant’s arguments on pages 7-8 of their remarks towards the 103 obviousness rejection over claims 1-2, 4-5, 9-10, 12-14, and 16 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  However, because the Examiner has rejected the amended claims under 112(a) and Applicant(s) arguments are specifically directed towards the claim amendments in view of the instant specification, then the Examiner will address this portion of Applicant(s) arguments.  Applicant(s) argue on page 8 of their remarks that support for the amended language can be found in para. [0012] of the instant specification which states “If the electromagnet is also energized during the further opening process of the outer door, the inner door will follow the outer door, attracted by the electromagnet, so that in this case the electromagnet can not only form the electrically actuatable first means for releasing the inner door closure of the inner door, but at the same time also can form the second 

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Cittadini et al. (US 2005/0076575) discloses a door closure comprising a dampening element.
Swan et al. (US Patent No. 5,090,617) discloses a laboratory cabinet comprising an inner and outer door wherein the inner door is transparent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798